 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   MEGAN T. HOPKINS, Bar #294141
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950

 6   Attorney for Defendant
     ALFONSO ARREGUIN ALVARADO
 7
 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                      Case No. 1:17-cr-0185-LJO-SKO

12                     Plaintiff,                   STIPULATION TO CONTINUE
                                                    SENTENCING HEARING; ORDER
13   vs.                                            THEREON

14   ALFONSO ARREGUIN ALVARADO,                     Date: June 17, 2019
                                                    Time: 8:30 a.m.
15                    Defendant.                    Judge: Honorable Lawrence J. O’Neill

16
17          IT IS HEREBY STIPULATED by and between the parties hereto, and through their

18   respective attorneys of record, that the sentencing hearing set for Monday, April 8, 2019 at 8:30
19   a.m., before the Honorable Lawrence J. O’Neill, be continued to Monday, June 17, 2019 at 8:30
20   a.m.

21          The parties wish to continue sentencing in this matter in order to facilitate the preparation
22   of a Presentence Report (PSR) by U.S. Probation. This case was transferred to a probation
23   officer out of the Sacramento office, due to limited staff availability in Fresno. The probation

24   officer has not yet had the opportunity to interview Mr. Alvarado, and therefore cannot draft the
25   PSR. Defense counsel is working with the probation officer to arrange a telephonic interview
26   with Mr. Alvarado and the probation officer, so that the probation officer can begin work on the
27   report. The parties have conferred with probation to determine a schedule that will allow for the
28   interview and drafting of the report, which is set forth below.
 1           The parties stipulate to the following amended presentence schedule:

 2       1. Draft Report Available to Defense Counsel and AUSA:                May 6, 2019

 3       2. Informal Objections Due to Probation and Opposing Counsel:         May 20, 2019

 4       3. Final Report Filed with Court and Disclosed to Counsel:            May 28, 2019

 5       4. Formal Objections Filed with Court and Served on All Parties:      June 4, 2019

 6       5. Judgment and Sentencing Date:                                      June 17, 2019

 7
 8                                                 Respectfully submitted,

 9                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
10
11   DATED: March 22, 2019                         /s/ Megan T. Hopkins
                                                   MEGAN T. HOPKINS
12                                                 Assistant Federal Defender
                                                   Attorney for Defendant
13                                                 ALFONSO ARREGUIN ALVARADO

14
                                                   MCGREGOR SCOTT
15                                                 United States Attorney

16   DATED: March 22, 2019                         /s/ Laurel Montoya
                                                   LAUREL MONTOYA
17                                                 Assistant U.S. Attorney
                                                   Attorney for Plaintiff
18
19                                                 ORDER

20           GOOD CAUSE APPEARING, the sentencing hearing set for Monday, April 8, 2019 at

21   8:30 a.m., before the Honorable Lawrence J. O’Neill, is continued to Monday, June 17, 2019 at

22   8:30 a.m. The presentence schedule shall be amended as set forth above.

23   IT IS SO ORDERED.

24       Dated:       March 22, 2019                       /s/ Lawrence J. O’Neill _____
25                                                 UNITED STATES CHIEF DISTRICT JUDGE

26
27

28


      ALVARADO / Stip to Continue Sentencing Hrg     -2-
      and Amend Presentence Schedule
